Citation Nr: 1707446	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  12-32 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the liver. 

2.  Entitlement to service connection for a cervical spine disability, to include arthritis. 

3.  Entitlement to service connection for a right shoulder disability, to include arthritis. 

4.  Entitlement to service connection for a right knee disability, to include arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran initially requested a Travel Board hearing in his November 2012 Substantive Appeal (VA Form 9).  In a December 2012 statement, he withdrew this hearing request in writing.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran's current cirrhosis of the liver disorder did not manifested during service or within one year of separation from service.

2.  The Veteran's current cervical spine disability, to include arthritis, did not manifest during service or within one year of separation from service. 

3.  The Veteran's current right shoulder disability, to include arthritis, did not manifest during service or within one year of separation from service. 

4.  The Veteran's current right knee disability, to include arthritis, did not manifest during service or within one year of separation from service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for cirrhosis of the liver have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a cervical spine disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

3.  The criteria for service connection for a right shoulder disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

4.  The criteria for service connection for a right knee disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by May 2011 and November 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records, VA medical records, and Social Security Administration (SSA) records.  The Veteran has not identified any outstanding records needing to be obtained.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not been provided with a VA examination for the claims on appeal.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon, 20 Vet. App. at 81; see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease related to the Veteran's current diagnoses of cirrhosis of the liver and arthritis of the cervical spine, right shoulder, and right knee that occurred in service.  VA, therefore, has no duty to provide medical examinations for these claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 

The Veteran asserts that his current cirrhosis of the liver was caused by in-service exposure to asbestos.  He also alleges that his current cervical spine and right shoulder arthritis were caused by in-service overuse due to frequent movement of artillery equipment.  He also contends that his current right knee disorder was caused by an in-service motor vehicle accident.  The Board shall analyze these disorders together because the evidence concerning the disabilities are located in the same medical treatment records and lay statements.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, 38 C.F.R. § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; 38 C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed with cirrhosis of the liver and arthritis in his cervical spine, right shoulder, and right knee, and these disorders are defined as chronic in 38 C.F.R. § 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply; thus, this claims may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-39.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for chronic disorders may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Numerous VA and SSA treatment records show that the Veteran has current disorders in his liver, neck, right shoulder, and right knee.  Specifically, many VA and SSA records since January 2008 show the presence of liver cirrhosis.  Likewise, the Veteran's arthritis of the cervical spine and right shoulder was noted on September 2011 x-rays.  Moreover, a doctor indicated in a September 2012 VA primary care note that the Veteran has arthritis in his right knee.  Thus, the first element of service connection for each claim is satisfied. 

However, there was no event, injury, or disease related to the Veteran's current cirrhosis of the liver, degenerative arthritis of the cervical spine, arthritis of the right shoulder, or right knee disorder that occurred in service.  The Veteran's January 1975 service entrance report of medical examination showed that his organic systems were normal and he denied ever having or having then a painful or "trick" shoulder, a "trick" or locked knee, or arthritis, rheumatism, or bursitis.  The Veteran also denied ever being treated for arthritis and liver disease, including hepatitis and cirrhosis, in an April 1975 medical history for dental treatment record.  An April 1976 emergency room note showed that the Veteran injured his left shoulder, right hip, and back in an automobile accident.  A medical professional noted that an x-ray was negative and showed no defect.  The Veteran was diagnosed with a soft tissue injury and prescribed aspirin, ice, and elevation.  

In the October 1977 service separation report of medical examination, the medical professional determined that all of the Veteran's organic systems were normal.  On the examination report is a "PULHES" profile.  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level fitness) to 4 (medical condition or physical defect is below the level of medical fitness required for retention in military service).  The "P" stands for "physical capacity or stamina," the "U" stands for "upper extremities," the "L" stand for "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stand for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).   The Veteran received a "1" for each of these, which means he had a high level of fitness for physical capacity or stamina, the upper extremities, and the lower extremities.  Additionally, the Veteran wrote, "I am in Good Health" in the separation examination report.  

Post-service evidence indicates that there was no continuity of symptomatology for the disorders on appeal.  In November 2004, the Veteran presented to VA for an initial visit.  The examiner wrote, "Today presents with no specific complaint."  The examiner reviewed the Veteran's systems and wrote that there was no history of past fractures or orthopedic interventions regarding the Veteran's musculoskeletal system.  At that time, the Veteran tested positive for Hepatitis C but his liver enzymes were normal.  The doctor noted that the Veteran admitted to drinking several beers per day.  The Veteran was not diagnosed with cirrhosis of the liver until January 2008.  He told a doctor in December 2009 that his liver disease was related to chronic alcohol and drug abuse over the past 40 years. 

A March 2005 VA primary care shows the Veteran's first complaints of right knee pain since separation from military service.  The Veteran asserted that his right knee gave way since 1977 and that it was getting worse.  The doctor noted that the Veteran worked in the construction business from 1986 to approximately 2002.  Likewise, the Veteran complained of neck and shoulder pain in a March 2012 VA primary care note.  He told the doctor that his pain has been present for the previous two to three years and that he was taking oxycodone medication.  

The record shows that the Veteran filed the present service connection claims in March 2011.  He asserted that his cirrhosis of the liver was caused by in-service asbestos exposure and that his neck and shoulder pain was due to frequent transportation of artillery equipment in service.  In a June 2011 statement, the Veteran asserted that his neck, right knee, and shoulder trouble manifested in service because of overuse in moving artillery equipment.  He contended that his liver cirrhosis was caused by exposure to asbestos from weekly dusting of steam pipes in his barracks and that each soldier was required to dust 16 to 20 feet of pipe.  He also alleged in a September 2012 notice of disagreement (NOD) that his right knee was caused by an in-service motor vehicle accident. 

June 2011 SSA records indicate that the Veteran is considered disabled for SSA purposes since 2010 due to liver cirrhosis, hepatitis C, degenerative disc disease (DDD) of the cervical and lumbar spine, hypertension, and obesity. 

During a September 2011 QTC Medical Services examination for the Veteran's left shoulder and back disorder service connection claims, the Veteran asserted that he was diagnosed with right shoulder arthritis, which manifested during his active duty service and has existed for 30 years.  The examiner confirmed the arthritis diagnosis of the right shoulder but did not discuss the etiology of this disorder. 

In a November 2011 statement, the Veteran's wife indicated that she has known the Veteran since 1984.  She contended that the Veteran has had trouble with his right knee giving way and falling since she has known him. 

In a November 2012 VA pulmonary consultation note, a medical profession determined that the Veteran's chronic liver disease was presumed to be secondary to his Hepatitis C and alcohol abuse. 

Given the above evidence, the Board finds that the Veteran's current cirrhosis of the liver and cervical spine, right shoulder, and right knee disabilities did not manifest during service or within one year of separation of service.  Regarding the Veteran's liver cirrhosis claim, the RO attempted to obtain records of any possible asbestos exposure during service.  A September 2005 personnel information exchange system (PIES) reply shows that all of the Veteran's service treatment and personnel records were associated with the claims file.  These records do not show any evidence of exposure to asbestos.  Additionally, as noted above, the Veteran was not diagnosed with liver cirrhosis until January 2008, and various medical professionals have indicated that his liver disease was due to his history of alcohol and drug abuse. 

Regarding the Veteran's cervical spine, right shoulder, and right knee claims, the record is silent for treatment or complaints for these musculoskeletal disorders in service.  The Veteran has stated that his current neck and right shoulder disorders are due to overuse in service and that his right knee was injured in an in-service motor vehicle accident.  While the record shows an in-service motor vehicle accident in April 1976, what was documented were injuries to the left shoulder, right hip, and back.  Following a physical evaluation and an x-ray, a medical professional diagnosed the Veteran with a soft tissue injury, and prescribed aspirin, ice, and elevation.  The Board finds as fact that had the Veteran injured his right knee, such would have been documented in this record.  Furthermore, at service discharge, a medical professional determined that the Veteran's neck, spine, shoulders, and knees were clinically normal, and he was assigned "1's" for all the PULHES profiles, which is indicative of a high level of fitness.  The Board accords more probative value to findings made contemporaneously with service than statements made decades after service and in connection with a claim for monetary benefits.  

When the Veteran first sought treatment at VA, he did not report disabilities involving his liver, neck/cervical spine, right shoulder, or right knee.  The examiner specifically noted that the Veteran did not have any specific complaint.  If the Veteran had experienced chronic disabilities involving his cervical spine, right shoulder, and right knee, it would be likely that he would have reported such symptoms, particularly when discussing his musculoskeletal system.  Such evidence tends to show that the Veteran was not having chronic problems involving these disabilities.  When the Veteran submitted a claim for pension benefits in 2005, which included his alleging leg pain, which would encompass the knee, he reported that the disability began in 1989, which is more than 10 years following service discharge.  This evidence tends to establish that the Veteran's knee pain had its onset more than 10 years after service discharge.  

The Board has also considered the November 2011 statement from the Veteran's former wife regarding her observation that as long as she had known the Veteran, his right knee would give way and caused him to fall down.  However, the Veteran's wife also indicated that she has known the Veteran since 1984, which is approximately seven years following his separation from military service in December 1977.  Thus, her statement does not place the onset of the right knee disability in service.

Overall, the lay and medical evidence does not demonstrate that the Veteran's liver cirrhosis, cervical spine, right shoulder, and right knee symptoms have been continuous since separation from service in December 1977.  There were no complaints, diagnosis, or treatment for these disorders for decades following service discharge.  The absence of post-service complaints, findings, diagnosis, or treatment for approximately 30 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

For all the above reasons, the Board finds that there is no in-service injury, event, or disease for each disorder on appeal and these disorders did not manifested during service or within one year of separation of service.  The second element of service connection is not satisfied.

As there is no in-service injury, event, or disease, there can be no existence of a causal relationship between the Veteran's current disabilities and an in-service injury, event, or disease.  Thus, a discussion of the lack of a nexus is not necessary.

Accordingly, as the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for cirrhosis of the liver is denied. 

Service connection for a cervical spine disability, to include arthritis, is denied. 

Service connection for a right shoulder disability, to include arthritis, is denied.

Service connection for a right knee disability, to include arthritis, is denied. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


